DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 6-7, 11, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2021/0208387 to Karam (“Karam”).
 	Regarding claim 1, Karam teaches an imaging device comprising: 
a plurality of imaging lens arrays comprising a plurality of imaging optical lenses (paragraph [0009] teaches the optical element can be a microlens array); and 
a sensing array comprising a plurality of sensing elements configured to sense light passing through the plurality of imaging lens arrays (paragraph [0058] teaches the imaging sensor of the imaging device), 
wherein at least one imaging lens array among the plurality of imaging lens arrays comprises an active imaging lens with a variable focal length (paragraph [0077] teaches the active lens system and paragraph [0063] teach the system is a variable focal length optical system).
Note: the microlens array in Karam, for example reference number 302 in Figure 11A teaches the “plurality of imaging lens arrays” because 302 can be a number of smaller arrays that make up 302.  The number of arrays within 302 is arbitrary and it does not have to be limited to only one array.  For example, reference number 302 can be considered to be two arrays for the purpose of teaching the instant claim because the “plurality of imaging lens arrays” is not limited in such a way that prevents this interpretation, such as requiring each array to be separately controllable or on a different plane, etc.  
 	Regarding claim 2, Karam teaches the imaging device of claim 1, wherein the focal length of the active imaging lens is adjustable by changing at least one of a thickness or a sagittal value of the active imaging lens (paragraph [0055] teaches that the active lens may be an electrowetting based liquid lens which applies an electric field to liquid of the lens to vary the shape and thus change the focal length of the lens, where the shape include the thickness value of the changed shape).
 	Regarding claim 3, Karam teaches the imaging device of claim 2, wherein the active imaging lens comprises an active wet lens comprising a polar liquid and an apolar liquid in a space between a plurality of electrodes, and at least one of the sagittal value or the thickness of the active wet lens is changeable based on a voltage applied to the plurality of electrodes (paragraphs [0055] and [0060] teach that one fluid is water, a polar liquid, and the other liquid can be oil, an apolar liquid; paragraph [0086] teaches a voltage is applied to a set of electrodes).
 	Regarding claim 4, Karam teaches the imaging device of claim 1, wherein an effective focal length of the plurality of imaging lens arrays is adjustable based on a selected target magnification (paragraph [0005] teaches that the controller can be configured to receive target zoom information and sends control signals to the electrodes to move the microlens array to change the magnification to the target magnification).
	Regarding claim 6, Karam teaches the imaging device of claim 1, wherein the focal length of the active imaging lens is adjustable based on an effective focal length corresponding to a selected target magnification (paragraph [0005] teaches that a target zoom value is set to the controller which sends a signal and a voltage to the electrodes which adjusts the shape of the lens thus varying the focal length).
 	Regarding claim 7, Karam teaches the imaging device of claim 6, further comprising: a memory configured to store focal length-related information corresponding to a plurality of previously defined magnifications for each of the plurality of imaging lens arrays, wherein a focal length of the active imaging lens is adjustable based on the stored focal length-related information (paragraph [0074] teaches the controller can use the focal length information to determine driver signals for the liquid lens through stored lookup tables).
	Regarding claim 11, Karam teaches the imaging device of claim 1, wherein a number of arrays of the plurality of imaging lens arrays is three or more (the microlens reference number 302 may be considered to be made up of at least three arrays, see the note with claim 1 regarding 302 may represent any arbitrary number of arrays).
	Regarding claim 19, Karam teaches the imaging device of claim 1, wherein all imaging lenses of an imaging lens array comprising the active imaging lens are active imaging lenses (paragraph [0079] teaches the lens 302 is an active lens or a liquid lens and it may be a microlens).
Claim 20 is rejected similarly to claim 1. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karam as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0112671 to Kang (“Kang”).
 	Regarding claim 15, Karam teaches the imaging device of claim 1, but is silent on comprising: a processor configured to acquire, based on sensing information sensed by the sensing elements sensing light passing through each of the plurality of imaging optical lenses in the sensing array, images of a first resolution individually corresponding to the plurality of imaging optical lenses and reconstruct an image of a second resolution higher than the first resolution.
	Kang teaches an image sensor and a processor that uses data captured by the image sensor to generate an image with high resolution from the variety of sensing information, as lens elements in a lens array may receive different information when the optical axes are slightly different (see paragraphs [0072], [0109]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karam with that of Kang to use information from the sensing array to reconstruct an image of a higher resolution to maximize the purpose of the lens microarray.  
6.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karam.
 	Regarding claim 16, Karam teaches the imaging device of claim 1, but is silent on wherein each of the plurality of imaging optical lenses is configured to focus the light to non-integer sensing elements.
	The number of optical lenses compared to the number of sensing elements are design elements that are obvious to change and changing the number to be unequal would be one option that would be obvious to one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karam to set the number of optical lenses different than the number of sensing element such that each optical lens focuses light on a non-integer number of sensing elements depending on the design need to fit a particular application of the device.
 	Regarding claim 18, Karam teaches the imaging device of claim 1, but is silent on wherein an optical system in which the plurality of imaging lens arrays is combined provides a variable zoom magnification range between 0.5 times and 110 times, inclusive.  While the specific range is not mentioned by Karam, one of ordinary skill in the art would realize that the variable zoom magnification can be set to a range that is useful and commonly found in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karam to provide a zoom magnification range between 0.5 times to 110 times depending on what the need of the particular application of the device requires.  
Allowable Subject Matter
7.	Claims 5, 8-10, 12-14, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697